UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment Number 1 to FORM S-1 REGISTRATION STATEMENT Under the Securities Act of 1933 PRECIS HEALTH, INC. (Exact name of registrant as specified in its charter) Oklahoma 27-1316505 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 2500 S. McGee Drive, Suite 145 Norman, Oklahoma 73072 (405) 360-5047 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Terry J. Garrett & Associates, P.C. 421 E. Comanche, Suite A Norman, Oklahoma 73071 (405) 329-7644 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Randall V. Brumbaugh, Esq. 417 W. Foothill Blvd., B-175 Glendora, CA 91741 (626) 335-7750 Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act check the following box. [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] CALCULATION OF REGISTRATION FEE Tile of each class of securities to be registered Amount of Shares to be Registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock $ $ $ Represents shares offered directly to the public by us. Estimated solely for the purpose of calculating the amount of the registration fee. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Prospectus PRECIS HEALTH, INC. 1,500,000 shares of common stock offered by Precis Health, Inc. $0.50 per share Precis Health, Inc. is offering, on a “best-efforts,” self-underwritten basis, up to 1,500,000 shares of our common stock at a price of $0.50 per share to the public. There is no minimum purchase requirement for prospective stockholders and there is no minimum number of shares that must be sold by us for the offering to proceed.All funds received from purchasers will be directly and immediately available to us. Subscriptions received by us are irrevocable. The shares are intended to be sold directly through the efforts of our executive officers and sole director.The intended methods of communication include, without limitation, telephone and personal contact.For more information, see “Plan of Distribution” on page 15.The offering shall terminate on the earlier of (i) the date when the sale of all 1,500,000 shares is completed or (ii) 365 days from the effective date of this prospectus, subject to the filing of post-effective amendments, thereafter deregistering any shares of such 1,500,000 shares remaining unsold to the public.We will not extend the offering period beyond 365 days from the effective date of the prospectus.For more information, see “Plan of Distribution” on page 15. Prior to this offering, there has been no public market for our common stock.The securities being registered in this offering may not be liquid since they are not listed on any exchange or quoted in the OTC Bulletin Board, and a market for these securities may not develop.The offering price may not reflect the market price of our common stock after the offering. This investment involves a high degree of risk.Our independent auditors have expressed substantial doubt about our ability to continue as a going concern in the independent auditors’ report to the financial statements included in this prospectus.You should purchase shares only if you can afford a complete loss of your investment.See “Risk Factors” starting on page 6. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Offered by: Number of Shares Offering Price Per Share Aggregate Offering Price Underwriting Discounts & Commissions (See "Plan of Distribution" beginning on page 14) Proceeds to the Company Precis Health, Inc. $ The information in this Prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the SEC becomes effective.This Prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted or would be unlawful prior to registration or qualification under the securities laws of any such state. Precis Health, Inc. does not plan to use this offering prospectus before the effective date. The date of this Prospectus is , 2010 2 TABLE OF CONTENTS PAGE PROSPECTUS SUMMARY AND RISK FACTORS 4 Use of Proceeds 11 Determination of Offering Price 13 Dilution 13 Selling Security Holders 14 Plan of Distribution 14 Description of Securities 15 Interest of Named Experts and Counsel 17 Description of Business 17 Description of Property 22 Legal Proceedings 23 Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters 23 Financial Statements 25 Management's Discussion and Plan of Operation 38 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 41 Directors, Executive Officers, Promoters and Control Persons 42 Executive Compensation 44 Security Ownership of Certain Beneficial Owners and Management 45 Certain Relationships and Related Transactions 46 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 46 INFORMATION NOT REQUIRED IN PROSPECTUS 48 Other Expenses of Issuance and Distribution. 48 Indemnification of Directors and Officers. 48 Recent Sales of Unregistered Securities. 50 Exhibits 50 Undertakings 50 SIGNATURES 52 3 PROSPECTUS SUMMARY AND RISK FACTORS You should read the following summary together with the entire prospectus, including the more detailed information in our financial statements and related notes appearing elsewhere in this prospectus.You should carefully consider the matters discussed in “Risk Factors” beginning on page 6. Summary of the Company Precis Health, Inc. is a company dedicated to make healthcare more affordable through a range of discount medical savings programs.Discount medical plans are not health insurance, but rather discount programs that provide members with access to discounts off the normal retail price from participating providers. We have the ability to offer savings on healthcare services throughout the United States, except Vermont and Washington, D.C, to persons who are uninsured, under-insured, or have elected to purchase only high deductible or limited benefit medical insurance policies.As of the date of this prospectus, our efforts have been primarily focused on opportunities in Arkansas, Missouri, Oklahoma and Texas. Through our Fitz Card™, we offer members typical savings of 10% to 60% on health care costs for their entire family.Our discount medical program accesses healthcare providers and provider networks to provide medical services at a discount to plan members.The actual discount realized is significantly dependent upon the specific medical service provider participating in our proposed program and the individual treatment or services to be provided.We are not an insurance company and all medical costs are borne by the individual member at the time of receiving medical care.Plan members are obligated to pay for all healthcare services, but will receive a discount from those healthcare providers who have contracted with the discount plan organization. We have no long-term agreements with any customers and have no guaranteed revenue streams.Additionally, we cannot guarantee that we will grow our business or that we will be able to realize any sales. We are development stage company incorporated in the State of Oklahoma on August 12, 2009.We have not generated any revenues since our inception.On March 2, 2010, we entered into a Sales and Services Agreement with New Benefits, Ltd., a Discount Medical Plan Organization with a network of healthcare service providers.As a result of this Agreement, we have the ability to resell the discount healthcare and consumer benefits of New Benefits throughout the United States, with the exception of Vermont, Washington, D.C. and Puerto Rico.At this time, however, we are only marketing our discount medical healthcare program in Oklahoma, Texas, Arkansas and Missouri, and have not conducted any marketing or sales activities or pursued any sales leads outside of our immediate geographic region. The Agreement is in effect for a period of one year and will automatically renew for subsequent one year periods unless and until terminated by us or New Benefits for any reason, at any time, with 30 days notice and without cause or remediation.We have no other agreements in place to replace or cover the loss of our Agreement with New Benefits.We are substantially dependent upon our Agreement with New Benefits to provide the services associated with the Fitz Card.The cessation of, or material change in, such Agreement, or a disruption of our members’ access to New Benefits’ network of PPOs could affect our ability to service and retain our members. Since our inception through June 30, 2010, we have not generated any revenues and have incurred a net loss of $(35,004).Total cash on hand as of June 30, 2010, was $138. We are conducting an offering of our common stock, registered hereby, to raise capital with which we plan to allocate toward business development, sales and marketing expenses and working capital, as well as the costs associated with this offering.However, we believe that our lack of significant operating history and uncertainty regarding our ability to generate significant revenues are material concerns.Additionally, there can be no assurance that the actual expenses incurred will not materially exceed our estimates or that cash flows from operating activities will be adequate to maintain our business. Furthermore, even if we are able to raise the full amount of proceeds sought in this public offering, we will require substantial additional funds to fully realize our business objective of expanding our operations throughout the United States. As a result, our independent auditors have expressed substantial doubt about our ability to continue as a going concern in the independent auditors’ report to the financial statements included in this registration statement. As of the date of this prospectus, Precis Health, Inc. has 4,020,000 shares of $0.001 par value common stock issued and outstanding. Our principal office is located at: 2500 S. McGee Dr., Ste. 145 Norman, OK 73072 Telephone: (405) 360-5047 Facsimile: (405) 360-5354 Our fiscal year end is December 31. 4 Offering by Precis Health, Inc. Precis Health, Inc. is offering, on a best-efforts, self-underwritten basis, up to a maximum of 1,500,000 shares of our common stock at a price of $0.50 per share to the public.There is no minimum purchase requirement for prospective stockholders and there is no minimum number of shares that must be sold by us for the offering to proceed.All funds received from purchasers will be directly and immediately available to us. The proceeds from the sale of the shares by the Issuer in this offering will be payable to “Precis Health, Inc.”All subscription agreements and checks are irrevocable and should be delivered directly to Precis Health, Inc.Failure to do so will result in checks being returned to the investor who submitted the check. The offering shall terminate on the earlier of (i) the date when the sale of all 1,500,000 shares is completed or (ii) 365 days from the effective date of this prospectus, subject to the filing of post-effective amendments, thereafter deregistering any shares of such 1,500,000 shares remaining unsold to the public.We will deliver stock certificates attributable to shares of common stock purchased directly to the purchasers within 30 days after the close of the offering. The offering price of the common stock has been arbitrarily determined and bears no relationship to any objective criterion of value.The price does not bear any relationship to our assets, book value, historical earnings or net worth. We will apply the proceeds from the offering to pay for sales and marketing programs, office expenses, fees associated with being a public reporting company, various infrastructure costs and general working capital. The purchase of the common stock in this offering involves a high degree of risk.The common stock offered in this prospectus is for investment purposes only and currently no market for our common stock exists.Please refer to "Risk Factors" on page 6 and "Dilution" on page 13 before making an investment in our stock. Our Transfer Agent is expected to be Empire Stock Transfer, Inc., 1859 Whitney Mesa Dr., Henderson, NV 89014, Phone: (702) 818-5898. Summary Financial Information The summary financial data are derived from the historical financial statements of Precis Health, Inc.This summary financial data should be read in conjunction with "Management's Discussion and Plan of Operations" as well as the historical financial statements and the related notes thereto, included elsewhere in this prospectus. 5 Balance Sheet Data June 30, 2010 December 31, 2009 ASSETS Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Liabilities Accounts payable $ $
